Armco Metals Holdings, Inc. One Waters Park Drive Suite 98 San Mateo, CA 94403 telephone: ( 650) 212-7620 ‘CORRESP’ July 28, 2014 Via EDGAR Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Armco Metals Holdings, Inc. (the “ Company ”) Form 10-K for the Year Ended December 31, 2013 Filed April 4, 2014 File No. 001-34631 Ladies and Gentlemen: The Company is in receipt of the staff’s letter of comment dated July 14, 2014 on the above-captioned report. This letter shall serve as our request to extend the timeframe for the Company to respond to the letter and amend the filing by an additional ten (10) days to provide the Company additional time to complete its responses to the comments. Sincerely, /s/ Kexuan Yao Kexuan Yao President and Chief Executive Officer
